Title: To James Madison from Robert Walsh Jr., 30 September 1819
From: Walsh, Robert, Jr.
To: Madison, James


My dear SirPhiladelphia Sepr. 30th. 1819
I take the liberty of sending you a book which I have just cast upon the American public, in an angry mood. It’s object you will perceive in looking at the Preface; and you may discover in passing your eye over the section relating to our negro-slavery, the use to which I have put some of the valuable observations which you so kindly communicated to me in the winter. I have not allowed myself time to do to the subject, even that degree of justice which it might have been in my power to render. If I can procure the materials for the second part, of which I am in pursuit, I will produce what will be more creditable to myself & to the Country.
The present volume is too ponderous, but it contains a great many facts, with which our youth particularly ought to be acquainted. You will be pleased to accept anew the assurance of the lively respect with which I am, Dear Sir, Your faithful & obt. Servt.
Robert Walsh jr
